I concur in the judgment in this case and recognize that the majority has a strong opinion. To avoid any misapprehension, in the future, of the basis of my conclusion, I desire to briefly touch upon the principles involved in some of the cases cited in the majority opinion.
The item of the will under consideration does not in my judgment, in its construction, permit the application of the doctrine of ejusdem generis. There is no mention of any property other than that included by the term "all my personal property located in the room now occupied by me." See Quick, Exr., v.Owens, Exr., 198 S.C. 29, 15 S.E.2d 837, 137 A.L.R., 201. The Ohio case cited, Creamer, Exr., v. Harris, 90 Ohio St. 160,106 N.E. 967, L.R.A. 1915C, 653, Ann. Cas. 1916C, 1137, illustrates the principle. If the will were construed on the language of item three only, I would be inclined to hold that it transferred the certificates of deposit and the check to the daughter. If the securities had been mentioned by name, they would have included the money in the bank and the choses in possession, the title to which they evidenced.
Nor do I hold that the term "personal property" may not included choses in action such as are found in this case. 7 Words and Phrases (Perm. Ed.), 144 et seq. However, construing this will from its four corners and the item under consideration especially in *Page 274 
connection with the residuary clause, it requires the construction adopted in the majority opinion. The residuary clause refers to property, real, personal and mixed, and if the securities passed by item three of the will, there would be no personal property upon which the residuary clause could operate.